Harwell, J.
1. The statement by the court to the jury, complained of in the motion for a new trial, was not erroneous for the reason assigned, namely, that it was an undue intimation that the minority should accept the viewpoint of the majority and make a verdict. Compare White v. Fulton, 68 Ga. 511 (3); Central R. &c. Co. v. Neighbors, 83 Ga. 444 (2), 447 (10 S. E. 115),; Parker v. Ga. Pac. Ry. Co., 83 Ga. 539 (8, 9), 548 (10 S. E. 233); Golatt v. State, 130 Ga. 18 (3), 21 (60 S. E. 107).
2. There was evidence sufficient to support the finding of the jury that the mule’s death was caused by negligence of the defendant’s agent in / overfeeding it; and the trial judge did not err in overruling the motion for a new trial.

Judgment affirmed.


Broyles, P. J., and Bloodworth, J., concur.

J. J. Gopelancl, W. C. Martin, for plaintiff'in error.
Glenn & House, contra.